DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 and 06/28/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow rate adjusting valves” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “311” and “321”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of the local coolers corresponding to the heat source” in line 13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a plurality of local coolers corresponding to the heat source--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (JP 2009-193246 A, as provided by Applicant) in view of Shiraiwa (US 2016-0014934).
Regarding claim 1, Kikuchi discloses a cooling system (refer to Fig. 1) comprising:
a local cooler (refer to the plurality of coolers 34) that is positioned near a heat source (refer to the plurality28) and evaporates a liquid-phase refrigerant by receiving heat from the heat source;
a turbo compressor (refer to centrifugal compressor 54) that compresses a gas-phase refrigerant that absorbed the heat in the local cooler (34),
an outdoor unit (38) that condenses the gas-phase refrigerant supplied from the turbo compressor (54) by heat dissipation; and
an expansion valve (52) that depressurizes the refrigerant supplied from the outdoor unit (38) and sends the refrigerant to the local cooler (34),
wherein the refrigerant is a low-pressure refrigerant having a condensing pressure lower than a predetermined value (refer to the end of par. 22, wherein as the refrigerant to be used, chlorofluorocarbon or HFC (hydrofluorocarbon, which is considered as a low-pressure refrigerant) as an alternative chlorofluorocarbon can be used; in addition, water can be used if it is used at a pressure lower than atmospheric pressure), 
wherein a plurality of local coolers (34, refer to Fig. 1) corresponding to the heat source (28, refer to Fig. 1) are installed,
a flow rate adjusting valve (67) that adjusts a supply amount of the liquid-phase refrigerant is respectively provided in a middle of a refrigerant supply pipe (pipe 48) that supplies the liquid-phase refrigerant to the local coolers (34), and 
a refrigerant tank (62) that temporarily stores the refrigerant.
While Kikuchi discloses the refrigerant tank, Kikuchi fails to explicitly disclose a refrigerant supply pump that supplies the liquid-phase refrigerant to the local coolers and provided between the flow rate adjusting valve and the expansion valve, and the refrigerant tank being installed on an inlet side of the refrigerant supply pump.
However, Shiraiwa teaches a cooling mechanism for a data center (refer to Fig. 1), comprising a refrigerant supply pump (16) that supplies a liquid-phase refrigerant to local coolers (17) and provided upstream a flow rate adjusting valve (17a), and a refrigerant tank (19A) being installed on an inlet side of the refrigerant supply pump (16), in order to suction and discharge the liquid-phase refrigerant (refer to par. 59, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kikuchi by providing a refrigerant supply pump that supplies the liquid-phase refrigerant to the local coolers as taught by Shiraiwa and provide it between the flow rate adjusting valve and the expansion valve, and installing the refrigerant tank on an inlet side of the refrigerant supply pump, in order to suction and discharge the liquid-phase refrigerant.

Regarding claim 2, Kikuchi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kikuchi as modified discloses wherein the local cooler (34) includes a heat exchange unit (refer to pipe 46) that is installed above an exhaust area between server racks (refer to Fig. 1, wherein pipe 46 that serves as the heat exchange unit, is installed above the exhaust area between server racks in the building) and that directly receives the heat from a server (26) that serves as the heat source.

Regarding claim 3, Kikuchi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kikuchi as modified discloses wherein the turbo compressor (54) is a centrifugal compressor in which a plurality of impellers (refer to impellers 54A and 54B) are arranged around a rotating shaft (refer to Fig. 1).

Regarding claim 9, Kikuchi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kikuchi as modified discloses wherein a connecting pipe (64) is installed at an upper portion of the refrigerant tank (62), the connecting pipe (64) guiding a gas-phase component separated from the refrigerant supplied to the refrigerant tank (62) to an upstream side of the compressor (54).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (JP 2009-193246 A), Shiraiwa (US 2016-0014934), and further in view of Chao (US 2010/0211228).
Regarding claim 4, Kikuchi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kikuchi as modified discloses the turbo compressor, but fails to explicitly disclose a pressure gauge that is provided in each of an inlet side pipe and an outlet side pipe of the turbo compressor and detects pressure of the gas-phase refrigerant supplied from the local cooler, and an inverter that controls rotation speed of the turbo compressor based on a pressure ratio of inlet side pressure and outlet side pressure detected by the pressure gauge.
However, Chao further teaches a system for controlling a compressor, comprising an inlet pressure gauge (11) and an outlet pressure gauge (12), in order to transmit an inlet pressure and an outlet pressure to a controller (30); the controller connects to an inverter (13) and inputs a control signal to the inverter for adjusting a rotor speed of the compressor to control a flow rate of the condensate (refer to par. 33, lines 1-10).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kikuchi by providing a pressure gauge that is provided in each of an inlet side pipe and an outlet side pipe of the turbo compressor and detects pressure of the gas-phase refrigerant supplied from the local cooler, and an inverter that controls rotation speed of the turbo compressor based on a pressure ratio of inlet side pressure and outlet side pressure detected by the pressure gauge in view of the teachings by Chao, in order to control a flow rate of the condensate.

Regarding claim 5, Kikuchi as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Kikuchi as modified discloses wherein a bypass pipe (refer to bypass line 46 including on/off valve 70) is installed, the bypass pipe (46) connecting the inlet side pipe (58) and the outlet side pipe (60) to each other so as to bypass the turbo compressor (54) and including a hot gas bypass valve (70) in a middle thereof, and the inverter (13 as taught by Chao) controls (and is capable of controlling) opening and closing of the hot gas bypass valve (70) together with the rotation speed of the turbo compressor (54) based on the pressure ratio of the inlet side pressure and the outlet side pressure detected by the pressure gauge (11 as taught by Chao).

Regarding claim 6, Kikuchi as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Kikuchi as modified discloses wherein the inverter (13 as taught by Cha) performs open operation of the hot gas bypass valve (70) when the pressure ratio of the inlet side pressure and the outlet side pressure detected by the pressure gauge (11 as taught by Chao) exceeds a predetermined reference set value related to a surge phenomenon. For clarity, the recitation “performs open operation of the hot gas bypass valve when the pressure ratio of the inlet side pressure and the outlet side pressure detected by the pressure gauge exceeds a predetermined reference set value related to a surge phenomenon” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Kikuchi as modified meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763